Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-47 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art, individually or in combination, neither anticipates nor renders obvious the claimed limitations for the particular arrangement and features of an image sensor including a plurality of photodiodes disposed in a pixel region of a semiconductor layer and proximate to a front side of the semiconductor layer to generate image charge in response to incident light; a backside oxide layer disposed proximate to a backside of the semiconductor layer; a backside metal grating formed in the backside oxide layer; and a deep trench isolation (DTI) structure formed in the semiconductor layer, wherein the DTI structure includes a plurality of pixel region portions and an edge region portion, and wherein the edge region portion of the DTI structure is disposed in an edge region of the semiconductor layer outside of the pixel region of the semiconductor layer, wherein the edge region portion of the DTI structure is coupled to be biased with a DTI bias voltage, as in the context of claim 1.
The prior art, individually or in combination, neither anticipates nor renders obvious the claimed limitations for the particular arrangement and features of an imaging system including pixel circuitry including a plurality of photodiodes disposed in a pixel region of the semiconductor layer and proximate to a front side of the semiconductor layer to generate image charge in response to incident light; a backside oxide layer disposed proximate to a backside of the semiconductor layer; a backside metal grating formed in the backside oxide layer; and a deep trench isolation (DTI) structure formed in the semiconductor layer, wherein the DTI structure includes a plurality of pixel region portions and an edge region portion, wherein the plurality of pixel region portions of the DTI structure is disposed in the pixel region of the semiconductor layer such that the incident light is directed through the backside metal grating, through the backside of the semiconductor layer, and between the plurality of pixel region portions of the DTI structure to the plurality of photodiodes, wherein the edge region portion of the DTI structure is disposed in an edge region of the semiconductor layer outside of the pixel region of the semiconductor layer, wherein the edge region portion of the DTI structure is coupled to be biased with a DTI bias voltage, as in the context of claim 20.
The prior art, individually or in combination, neither anticipates nor renders obvious the claimed limitations for the particular sequential steps for a method of forming an image sensor including providing a semiconductor layer including a plurality of photodiodes disposed in a pixel region of the semiconductor layer and proximate to a front side of the semiconductor layer to generate image charge in response to incident light; etching a plurality of trenches in the semiconductor layer, wherein a pixel region portion of the plurality of trenches is etched in a pixel region of the semiconductor layer, wherein an edge region portion of the plurality of trenches is etched in an edge region of the semiconductor layer outside of the pixel region of the semiconductor layer; forming a deep trench isolation (DTI) structure in the plurality of trenches; forming a backside metal grating in a backside oxide layer formed proximate to the backside of the semiconductor layer, wherein the backside metal grating includes a plurality of pixel region portions and an edge region portion, wherein the plurality of pixel region portions of the backside metal grating is disposed proximate to the pixel region of the semiconductor layer, and wherein the edge region portion of the backside metal grating is disposed proximate to the edge region of the semiconductor layer; etching an edge DTI trench through the backside oxide layer and through an opening in the edge region portion of the backside metal grating to an edge portion of the DTI structure in the edge region of the semiconductor layer; and forming an edge DTI contact coupled to the edge region portion of the DTI structure through an opening in the edge region portion of the backside metal grating in the backside oxide layer to the edge portion of the DTI structure, as in the context of claim 39.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARVIN PAYEN whose telephone number is (571) 270-7435.  The examiner can normally be reached on Monday-Thursday, 10am-6pm, Fridays off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARVIN PAYEN/Primary Examiner, Art Unit 2816